DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/03/2022 is/are being considered by the examiner.
Claims 1-17 are pending:
Claims 6, 11-17 were withdrawn of record
Claims 1-5, 7-10 are withdrawn below
No claims remain for examination


Election/Restrictions
Newly submitted claim 1-5, 7-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1
Claim 1 lines 8-13 is directed towards non-elected Species B of Fig3. This interpretation is further supported by applicant’s statement that claim 1 was amended to include features from withdrawn claim 11 (directed to Species B) and the arguments presented on page 18 of remarks that explicitly state that the “stand-alone electrical supply line” limitations are based upon Species B of Fig3.
Claims 2-5, 7-10 depend upon claim 1, and thus are also directed to a non-elected species.
No claims have been determined to be allowable at this time.
Therefore claims 1-5, 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Non-responsive Amendment
The reply filed on 08/03/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
All claims are withdrawn, either in the prior office action or in the present mailing as invoked by amendments to the remaining claims to be directed towards non-elected species, leaving no claims to be examined on the merits, as discussed above.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745